Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 News Release Synovics Pharmaceuticals Announces Additional Investment by Svizera and Reduction of Debt Fort Lauderdale, Florida  (December 10, 2008)  Synovics Pharmaceuticals, Inc. (OTCBB: SYVC), a specialty pharmaceutical company, today announced a further reduction of its debt by paying off the last remaining $780,000 of the Kirk 2008 Bridge Loan through the sale of additional Series C Convertible Redeemable Preferred Stock ( Series C Preferred Stock ) in that amount. As previously reported in the Current Report on Form 8-K dated May 15, 2008, the Company completed an initial closing on May 9, 2008 of its Series C Preferred Stock offering (the  Series C Offering ). On August 21, and September 25, 2008 the Company completed additional closings of its Series C Offering whereby, in consideration for a total additional investment of $1.78 million, Synovics sold to Svizera Holdings BV ( Svizera ), an affiliate of Maneesh Pharmaceuticals, Ltd., a total of 3,560 shares of Series C Preferred Stock, convertible into 3,560,000 shares of common stock, together with warrants to acquire up to an additional 1,780,000 shares of common stock. Svizera (and Maneesh) have invested a total of $14,080,000 as equity in Synovics. The cash received was used to further reduce the Companys short and long term debt. Total Company debt owed on May 9, 2008 including accrued interest was $20,640,683. Capital provided by investors to Synovics this year, including funds in the latest tranche of the Series C Offering, has allowed the Company to reduce or pay off debt, including satisfying the Kirk 2008 Bridge Loan arranged through Axiom Capital Management. As shown in the table below, the current reduced outstanding debt (principal and accrued interest) owed by the Company is $6,190,000, of which $5,650,000 is indebtedness under the Companys credit facility with Bank of India. October 15, 2008 May 9, 2008 2005 Bridge Notes $ 0 $ 2007 Bridge Notes 0 - 2008 Bridge Notes 0 Customer Note 0 Seller Note Bank of India Other Total $ $ The successful restructuring of our balance sheet and the resulting reduction of Company debt has been our goal for the past many months and I am most pleased with this accomplishment commented Jyoti Gange, Principal Executive Office. The reduction of debt and related interest costs is expected to have a very positive effect on our operations as we continue to build on and execute our business plan. This additional investment in the Synovics by Svizera stated Ronald Howard Lane, Ph.D. Chairman of the Board is evidence of Svizeras ongoing and overall support of our endeavors to grow the Company. About Synovics: Synovics is a specialty pharmaceutical company engaged in the development, manufacturing and commercialization of prescription and OTC drugs. The Company has two operating subsidiaries, Kirk Pharmaceuticals, LLC and ANDAPharm, LLC, which manufacture and sell OTC and prescriptions private label or store brand drugs, respectively, and a drug development subsidiary, Synovics Labs, Inc., that is pursuing generic drug opportunities. Synovics employs approximately 150 people in its 80,000 sf. Ft. Lauderdale facility. The Company manufactures drug products (including hormonal prescription drugs) in specialized containment suites under its Drug Enforcement Administration licenses. The Company has a Front-End strategy based business plan  a strategy of sourcing lowest cost, highly competitive generic drug products from India, packaged and marketed to its US customers through its Ft.
